Per Curiam.

The sole issue before this court is whether mandamus is a proper remedy for appellant to pursue the back pay allegedly due to him. There is no question, based on past decisions of this court, that mandamus is proper under these facts. See State, ex rel. Colangelo, v. McFaul (1980), 62 Ohio St. 2d 200; State, ex rel. Martin, v. Columbus (1979), 58 Ohio St. 2d 261; State, ex rel. Osborn, v. Jackson (1976), 46 Ohio St. 2d 41; State, ex rel. Dean, v. Huddle (1976), 45 Ohio St. 2d 234; Monaghan v. Richley (1972), 32 Ohio St. 2d 190.
Accordingly, the judgment of the Court of Appeals is reversed and the cause remanded to that court for further proceedings.

Judgment reversed and cause remanded.

Celebrezze, C. J., W. Brown, P. Brown, Sweeney, Locher, Holmes and C. Brown, JJ., concur.